DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatai et al. [JP 2013074084 A] Figure 2 in view of Figure 4 and Okamoto [U.S. Patent No. 6480088].
Regarding claim 1, Hatai discloses a multi-phase inductor (e.g., component 1, Fig. 2), comprising:
a toroidal core (e.g., 11) made of a magnetic material;
at least two-phase windings (e.g., 13R, 13S, 13T) surrounding the core 11 for inducing a magnetic field in the core, such that a common mode inductance is provided for the at least two-phase windings;
an adjustment member (e.g., 12) in a middle opening within the toroidal core 11, the adjustment member made of a magnetic material, which adjustment member has at least two legs (e.g., 120-122), which are interconnected with each other at an inner end and which are touching the core 11 at an outer end (e.g., end of each leg 120-122) between the phase windings (13R, 13S, 13T) to provide a differential mode inductance (e.g., normal mode, see Abstract and page 3 of translation) for the at least two phase windings; (Normal mode is the same as differential mode, see https://product.tdk.com/en/contact/faq/emc-components-0032.html)
wherein the adjustment member and/or the core are coated with a non-magnetic material (e.g., 5, see Fig. 2) generating a gap between the magnetic material of the core and the adjustment member, 
the outer end of each leg of the adjustment member 12 overlays and axial side of the core 11 for adjusting the differential mode inductance (e.g., outer end of each leg of adjustment member 12, relative to the center, covers the thickness of the inner axial side of the core 11). 
Hatai discloses the instant claimed invention discussed above except for the outer end of a leg is formed as a foot of increasing thickness in circumferential direction of the toroidal core, which becomes thicker with increasing distance to a middle axis of the toroidal core, which foot has a radial outer side formed like a radial inner side of the core;
wherein each leg has two flanges at the outer end, which flanges are attached to axial sides of the toroidal core, wherein the flanges envelope a radial inner side and axial sides of circumferential parts of the core, which are not covered by the phase windings,
Figure 4 of Hatai discloses outer end of a leg (e.g., leg of adjustment member 12G of component 1G) is formed as a foot of increasing thickness in circumferential direction of the toroidal core, which becomes thicker with increasing distance to a middle axis of the toroidal core, which foot has a radial outer side formed like a radial inner side of the core,
Hatai, Fig. 4, further discloses that the outer end (wider end of 12G) of each leg of the adjustment member (12G) overlays an axial side of the core 11 for adjusting the differential mode inductance (e.g., outer end of each leg of adjustment member 12G, relative to the center, covers the thickness of the inner axial side of the core 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an outer end of a leg formed as a foot of increasing thickness in circumferential direction of the toroidal core as taught in Fig. 4 to provide the adjustment core of the device with larger area to help dissipate heat better.
Okamoto discloses partition plate 27 with leg which has two flanges at the outer end, which flanges are attached to axial sides of the toroidal core 22, wherein the flanges envelope a radial inner side and axial sides of circumferential parts of the core 22, which are not covered by the phase windings (e.g., 291, 292), 
Okamoto also discloses that the outer end of each of the partition plate 27 (not including the flange portion) overlays and axial side of the core 22 (inner side surface of toroid 22) for adjusting the differential mode inductance (e.g., cancel out magnetic fluxes generated by coils relative to normal mode current disclosed in column 4, lines 19-28, Fig. 1A, 1B). Normal mode is the same as differential mode, (https://product.tdk.com/en/contact/faq/emc-components-0032.html)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a structure similar to partition plate of Okamoto but use an insulated magnetic material instead (since Okamoto uses magnetic shield plate 24) for the adjustment member of Hatai to provide the device with adjustment member with outer end of each leg insulated from the core and adjacent coils and provide magnetic shield to contain induced leakage fluxes within the device. The resulting structure is less complicated to install.
Regarding claim 4, Hatai, Fig. 4, discloses the outer end of each leg (of structure 12G) has a larger contact area to the core (11) as compared to a cross section in circumferential direction of the inner end of each leg.
Regarding claim 6, Hatai, Fig. 2, discloses each leg (e.g., 120-122) has a middle part of constant cross-section in circumferential direction.
Regarding claim 7, Hatai, Fig. 2, discloses a thickness of the adjustment member 12 in an axial direction is equal to a thickness of the core 11 in the axial direction.
Regarding claim 8, Hatai, Fig. 2, discloses the adjustment member 12 is provided in one part that is pluggable into the middle opening within the core 11.
Regarding claim 9, Hatai discloses the adjustment member (e.g., 12) is made of a magnetic material (e.g., Mn-Zn ferrite) with a different magnetic conductivity as the core 11(e.g., Ni-Zn) (see disclosure of Fig. 2).
Regarding claim 10, Hatai discloses the adjustment member (12) has an electrically isolating outer layer (e.g., layer 5 at outer end of adjustment member 12, see disclosure about Fig. 2).
Regarding claim 11, Hatai discloses the instant claimed invention discussed above except for the adjustment member comprises a plastic housing, in which the magnetic material of the adjustment member is accommodated.
Okamoto discloses adjustment member (e.g., 27, 24) comprises a plastic housing (e.g., housing 23 for magnetic material, column 4, lines 47-50), in which the magnetic material of the adjustment member is accommodated.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have adjustment member comprises a plastic housing as taught by Okamoto to the adjustment member of Hatai to provide a complete insulation for the magnetic member and isolate it from the coil.
Regarding claim 12, Hatai, Fig. 2, discloses the at least two windings (e.g., 13R, 13S, 13T) of the inductor comprise two opposite windings (13R, 13S) and the at least two legs (120, 121, 122) of the adjustment member 12 comprise two legs (120, 121), which have outer ends facing towards opposite sides of the core 11.
Regarding claim 13, Hatai, Fig. 2, discloses the at least two windings (13R, 13S, 13T) of the inductor 1 are three symmetrically aligned windings (see Figure 2) and the at least two legs (e.g., 120-122) of the adjustment member 12 are three symmetrically arranged legs.
Regarding claim 15, Hatai, Fig. 2, discloses the outer end of each leg (e.g., 120-122) of the adjustment member overlays an axial side of the core 11.
Regarding claim 16, Hatai, Fig. 4, discloses the instant claimed invention discussed above except for each leg has a middle part of constant cross-section in circumferential direction.
However, Fig. 2 of Hatai discloses each leg (120-122) has a middle part of constant cross-section in circumferential direction.
Okamoto discloses each leg (e.g., leg of plate 27, Fig. 1A) has a middle part of constant cross-section in circumferential direction including outer end of each leg has a larger contact area to the core (22) as compared to a cross section in circumferential direction of the inner end of each leg.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the adjustment member made into physical shape and structure of the partition plate of Okamoto to provide the adjustment member of Hatai with a simplified structure.
Regarding claim 17, Hatai, Fig. 2, discloses each leg (e.g., 120-122) has a middle part of constant cross-section in circumferential direction.
Regarding claim 18, Hatai, Fig. 2, discloses a thickness of the adjustment member 12 in an axial direction is equal to a thickness of the core 11 in the axial direction.
Regarding claim 19, Hatai, Fig. 2, discloses a thickness of the adjustment member 12 in an axial direction is equal to a thickness of the core 11 in the axial direction.
Regarding claim 20, Hatai, Fig. 2, discloses the adjustment member 12 is provided in one part that is pluggable into the middle opening within the core 11.
 Claim 14 is rejected for reciting methods/steps derived from the structure of claim 1 which is rejected above.
Response to Arguments
Applicant's arguments filed on 25 April 2022 have been fully considered but they are not persuasive. 
The Applicant argues that the reference Hatai does not teach an adjustment member “coated with a non-magnetic material” as required in claim 1. According to the Applicant the non-magnetic material 5 of Hatai is a separate cylindrical shape material between the core 11 and the adjustment member 12 and not a coating of the adjustment member 12 or the core 11. The Examiner disagrees.
The non-magnetic material 5, according to Hatai, is arranged along the inner surface of the core 11, then the windings 13R, 13S, 13T are wound. That means the non- magnetic material 5 is attached (similar to being coated) to the inner surface of core 11 before disposing the winding around the toroidal core, see page 3 of the translation. Hatai clearly disclosed that the non-magnetic material 5 is coated and generating a gap (see Abstract) between the magnetic material of the core 11 and the adjustment member 12.
Hatai discloses a structure core 11, adjustment core 12, windings 13R, 13S, 13T with a gap material between core 11 and adjustment member 12 that works as a filter device dealing with normal mode current and common mode current, see Abstract. Normal mode current is the same as differential mode current.
The Applicant argues that regarding 1G of Fig. 4 of Hatai, 12G is will entirely within the iron core 11G. Accordingly, Fig. 4 does not disclose, teach, or suggest that the “outer end of each leg of the adjustment member overlays an axial side of the core,” as recited in amended claim 1. The Examiner disagrees.
Hatai, Fig. 4, further discloses that the outer end (wider end of 12G) of each leg of the adjustment member (12G) overlays an axial side of the core 11 for adjusting the differential mode inductance (e.g., outer end of each leg of adjustment member 12G, relative to the center, covers the thickness of the inner axial side of the core 11).
Hatai, Figure 2, also discloses the outer end of each leg of the adjustment member 12 overlays and axial side of the core 11 for adjusting the differential mode inductance (e.g., outer end of each leg of adjustment member 12, relative to the center, covers the thickness of the inner axial side of the core 11).
The Applicant also argues that the partition plate 27 of Okamoto is not relevant to “adjusting the differential mode inductance”. The Examiner disagrees.
Okamoto also discloses that the outer end of each of the partition plate 27 (not including the flange portion) overlays and axial side of the core 22 (inner side surface of toroid 22) for adjusting the differential mode inductance (e.g., the plastic partition plate 27 cancel out magnetic fluxes generated by coils relative to normal mode current disclosed in column 4, lines 19-28, Fig. 1A, 1B). Normal mode is the same as differential mode, (https://product.tdk.com/en/contact/faq/emc-components-0032.html).
The Applicant amendment of claim 1, to recite “the outer end of each of the adjustment member overlays and axial side of the core for adjusting the differential mode inductance”.
Hatai (Fig. 2, Fig. 4) and Okamoto discloses the amended limitation of claim 1 and 14 as disclosed above. Normal mode is the same as differential mode, see the link (https://product.tdk.com/en/contact/faq/emc-components-0032.html).

    PNG
    media_image1.png
    498
    1239
    media_image1.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132. The examiner can normally be reached M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.B/           Examiner, Art Unit 2837                                                                                                                                                                                             
 
/MANG TIN BIK LIAN/            Primary Examiner, Art Unit 2837